Opinion issued April 21, 2005








In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-05-00230-CV
____________

IN RE DORIS HURD, Relator




Original Proceeding on Petition for Writ of Mandamus




MEMORANDUM OPINION
          Relator, Doris Hurd, has filed a petition for writ of mandamus complaining of
Judge Janis Yarbough’s
 December 9, 2003 decree of divorce and subsequent denial
of Hurd’s motion to reconsider community property division.
          We deny the petition for writ of mandamus.  All pending motions are denied
as moot.       
PER CURIAM
Panel consists of Chief Justice Radack and Justices Higley and Bland.